                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


RODNEY TYRONE RILEY # 55657                                                            PLAINTIFF

VS.                                                           CIVIL ACTION: 1:18cv138-RHW

NATE PAYNE                                                                           DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       Before the Court is [30], Defendant Nate Payne’s April 5, 2019 motion for summary

judgment in this prisoner civil rights lawsuit filed pro se and in forma pauperis by Rodney

Tyrone Riley. Payne asserts that Riley failed to exhaust available administrative remedies prior

to filing suit, or alternatively that Riley cannot establish essential elements of his claim.

Riley filed no response to the motion, which is now ripe for ruling. Pursuant to 28 U.S.C. §

636(c) and FED.R.CIV.P. 73, all parties have consented to the exercise of jurisdiction by the

United States Magistrate Judge, and the case has been reassigned to the undersigned for all

purposes. [23], [25] For the reasons which follow, the Court finds Defendant’s motion should

be granted and this case, dismissed.

       Rodney Tyrone Riley is a Mississippi Department of Corrections (MDOC) inmate

serving a four-year sentence for conviction of non-residential burglary from Harrison County.

He is presently housed at the Mississippi State Penitentiary (MSP) at Parchman, MS. His

tentative release date is February 18, 2022. The lawsuit arises from events which occurred

while Riley was a pre-trial detainee being held in Harrison County Adult Detention Center

(HCADC). Riley was at HCADC from May 29, 2017 until June 19, 2018 when he was released

to MDOC following his conviction. Nate Payne is a Quality Correctional Healthcare nurse
practitioner who works at HCADC. Riley alleges Payne refused him medical treatment, told lies

about his health condition 1 and would not send him for treatment by a specialist or for surgery. 2

Riley claims he sought medical care for problems with urination, and was refused treatment

March 30, April 1, April 3 and April 7, 2018. He states that Payne unsuccessfully attempted to

insert a catheter to help empty his bladder, then gave him some pills and sent him back to the

zone. [9], [30-4, pp. 18-20] A few days later, Riley was urinating normally. Riley also alleges

Payne slandered him by telling some nurses about his medical history (HIV), although Riley

states his HIV status has nothing to do with his kidney problem. [30-4, pp. 24] After he was

transferred to MDOC custody in June 2018, he was prescribed medicine to help with his

problem. [30-4, p. 28] Riley signed his complaint April 10, 2018, and it was filed by the Clerk

on April 23, 2018.

          Relying on the affidavits of HCADC Grievance Officer Debbie Whittle and himself,

Riley’s inmate grievances, jail and medical records, the HCADC Inmate Handbook and the

transcript of Riley’s November 7, 2018 omnibus/screening hearing, Payne urges he is entitled to

summary judgment because Riley failed to exhaust the administrative remedy program at

HCADC before filing suit. Although Riley claims he filed a grievance or grievances, he admits

in his complaint that he had received no response to same before he filed suit. [1, p. 3]

Exhaustion of Administrative Remedies:

          The Prison Litigation Reform Act of 1995 (PLRA) requires that a prisoner exhaust

available administrative remedies before filing a § 1983 action in federal court.

          No action shall be brought with respect to prison conditions under section 1983 of
          this title, or any other Federal law, by a prisoner confined in any jail, prison, or

1   Riley claims Payne told people he was HIV positive.

2Riley stated he has had a kidney problem all his life, and before he was incarcerated he was told by a
doctor in 2017 that he needed surgery. [30-4, pp. 13-16]
       other correctional facility until such administrative remedies as are available are
       exhausted.

42 U.S.C. § 1997e(a) (Supp. 2000). Exhaustion is required before an inmate brings an action

with respect to prison conditions, regardless of the relief offered through administrative

procedures. Booth v. Churner, 532 U.S. 731, 739 (2001). The United States Supreme Court has

explained that the PLRA's exhaustion requirement is mandatory and applies to all inmate suits

about prison life, whether they involve general circumstances or particular episodes. See Porter

v. Nussle, 534 U.S. 516, 532 (2002); see also Jones v. Bock, 549 U.S. 199, 204 (2007)

(reaffirming that exhaustion is mandatory; stating it is an affirmative defense). The Fifth Circuit

Court of Appeals reiterated these principles in Gonzales v. Seal, 702 F.3d 785 (5th Cir. 2012),

recognizing that “pre-filing exhaustion of prison grievance processes is mandatory.” Id. at 788.

Proper exhaustion is required and is not accomplished “by filing an untimely or otherwise

procedurally defective administrative grievance or appeal.” Woodford v. Ngo, 548 U.S. 81, 83-

84 (2006). An inmate’s grievance must be sufficiently specific to afford “officials a fair

opportunity to address the problem that will later form the basis of the lawsuit.” Johnson v.

Johnson, 385 F.3d 503, 517 (5th Cir. 2004). “It is not enough to merely initiate the grievance

process or to put prison officials on notice of a complaint; the grievance process must be carried

through to its conclusion.” Walker v. East Miss. Corr. Facility, 2013 WL 4833901, *2 (S.D.

Miss. Sept. 11, 2013) (citing Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001));

Tompkins v. Holman, 2013 WL 1305580 (S.D. Miss. Mar. 26, 2013). “The requirement of

exhaustion applies regardless of Plaintiff’s opinion on the efficacy of the institution’s

administrative remedy program.” Nealy v. Moore, 2013 WL 6230107, *3 (S.D. Miss. Nov. 30,

2013) (citing Alexander v. Tippah Co., 351 F.3d 626, 630 (5th Cir. 2003)). Exhaustion “is a
threshold issue that courts must address to determine whether litigation is being conducted in the

right forum at the right time.” Dillon v. Rogers, 596 F.3d 260, 272 (5th Cir. 2010).

       There is no dispute that the HCADC has a three-step administrative review process to

address inmates’ grievances relating to their incarceration. [30-1, p. 26] The procedure is set out

in Chapter VII of the Inmate Handbook, and requires that an inmate make his request for

administrative remedy in writing on the correct form to the Grievance Officer within 30 days of

the incident occurs. If the inmate is not satisfied with the Level I response, he may proceed to

Level II (Deputy Warden). If not satisfied with a Level II response, he may proceed to Level III

(Warden) “Level III is the final step in the process.” [30-1, p. 26] The affidavit of Grievance

Officer Debbie Whittle establishes that Riley filed only initial grievance(s) before signing his

complaint to commence this lawsuit; he filed nothing beyond a Level I grievance, and Whittle

had no record of his filing any Level II or Level III grievances. [30-1] As the above stated law

plainly provides, it is not enough that an inmate initiate the grievance process; he must carry the

grievance process through to its conclusion. The evidence before the Court demonstrates that

Riley did not do so.

       The Court finds as a matter of law that Riley’s slander-related or privacy-related claims

are not cognizable under § 1983. Injury to reputation is a state law tort rather than a

constitutional deprivation. See, Baker v. McCollan, 443 U.S. 137, 146 (1979).

       [S]lander is not a federally protected right. See Paul v. Davis, 424 U.S. 693, 712, 96 S.Ct.
       1155, 47 L.Ed.2d 405 (1976) (stating that even though a State may recognize that an
       injury to one’s reputation may violate State tort law, such an injury does not implicate a
       ‘liberty’ or ‘property’ interest which is protected by the Due Process Clause). Thus,
       slander is not cognizable under § 1983. Cook v. Houston Post, 616 F.2d 791, 794 (5th
       Cir.1980) (noting that slander and libel are not rights secured by the Constitution or laws
       of the United States).

Franklin v. McBride, 2012 WL 1470136, at *1 (S.D. Miss. Apr. 27, 2012).
       Riley’s failure to exhaust available administrative remedies before filing suit in this case

makes summary judgment appropriate, and makes it unnecessary for the Court to address the

merits of his claims of constitutionally deficient medical care or defamation. The Court will

therefore grant Payne’s motion, and dismiss this case. A separate judgment will be entered.

       SO ORDERED AND ADJUDGED this the 17th day of December 2019.




                                                     /s/   Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE
